Citation Nr: 1707112	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  12-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to January 1976, from February 1991 to July 1991, from October 2001 to September 2002, and from February 2003 to February 2004. He had additional service in the Air Force Reserve.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision in which the RO denied service connection for peripheral neuropathy of the bilateral upper extremities.

In March 2013, the Veteran had a Travel Board hearing before a Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In a March 2015 decision, the Board denied service connection for peripheral neuropathy of the bilateral upper extremities. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In February 2016 the Veteran and VA (the parties) filed with the Court a Joint Motion for Partial Remand (JMPR), asking that the part of the March 2015 Board decision denying service connection for peripheral neuropathy of the upper extremities be vacated and that issue be remanded to the Board for further action. In February 2016 the Court granted the JPMR.

In July 2016 the Board remanded the case to the RO for additional action. In October 2016, the Veteran had a Travel Board hearing before the undersigned VLJ. A transcript of that hearing is of record.


FINDING OF FACT

Neurological disability, diagnosed as carpal tunnel syndrome, of the Veteran's left and right upper extremities is a complication and result of his service-connected diabetes.


CONCLUSION OF LAW

Neurological disability, including carpal tunnel syndrome, of the Veteran's left and right upper extremities is the result of a service-connected disability. 38 U.S.C.A. §§  1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). The Board is granting herein the benefit the Veteran is seeking on appeal; so it is not necessary to discuss VA's performance of its duties to notify and assist him with respect to that claim.

The Veteran contends that he has neurological problems in his upper extremities that are attributable to his service-connected type II diabetes mellitus. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The assembled medical treatment and examination records from the Veteran's periods of active service do not reflect any complaints of tingling, numbness, weakness, pain, or other neurological symptoms in his upper extremities. Some reserve service medical records from 2004 forward reflect his diabetes diagnosis.

In 2008 the Veteran sought service connection for diabetes. In 2009 the RO established service connection, effective in 2008, for his diabetes. In 2010 the Veteran sought service connection for peripheral neuropathy in both upper and both lower extremities, claimed as secondary to his diabetes.

On VA examination in November 2010, the Veteran reported that in 2003 he was found to have diabetes. He stated that since 2009 or 2010 he had experienced tingling and changes in sensation in both upper extremities and both lower extremities. The examining physician found normal pulses, reflexes, motor function, and muscle strength in the Veteran's upper and lower extremities. On sensory examination there was evidence of decreased sensitivity in both lower extremities, and normal sensory function in both upper extremities. The examiner expressed the opinion that it is at least as likely as not that neuropathy in the Veteran's arms and legs is caused by or a result of his diabetes. The examiner explained that diabetes is progressive and that neuropathy in the extremities is one of the most frequently recognized complications of diabetes. Therefore, the examiner opined, it is very likely that the neurological symptoms the Veteran reported are a complication of his diabetes.

In VA medical treatment of the Veteran in December 2011, he reported having cramps in his legs, feet, and toes, and tingling in his upper extremities, including the shoulders. He stated that he already had carpal tunnel splints to address the upper extremity problems. The treating physician noted that both upper extremities had normal strength and pulses. With gripping, however, there was evidence of pain in both thumb areas. Finkelstein's test and Tinel's sign were both positive. The physician's assessment was carpal tunnel syndrome. X-rays of both hands showed mild degenerative changes. VA treatment records from December 2011 through 2016 reflect ongoing diagnoses of carpal tunnel syndrome and diabetic neuropathies.

In the March 2013 Board hearing, the Veteran indicated that in his upper extremities, including the wrists, elbows, and shoulders, he had symptoms, including cramps and numbness, that were like the symptoms of the peripheral neuropathy in his lower extremities.

The Veteran submitted an April 2016 internet medical article that states that carpal tunnel syndrome occurs more frequently in individuals with diabetes, and is a complication of diabetes.

In statements dated in April 2016, the Veteran's wife and several persons who worked with him in recent years wrote that he told them that he had weakness, tingling, pain, and cramps in his hands and arms and therefore he needed breaks when doing tasks using his hands and arms. Those persons reported that they had observed him drop things and have difficulty doing tasks using his hands and arms.

In the October 2016 Board hearing, the Veteran reported that in 2011 a physician diagnosed him with bilateral carpal tunnel syndrome. The Veteran indicated that the symptoms, including numbness and cramps in his fingers, were like the symptoms in his lower extremities that have been diagnosed as diabetic peripheral neuropathy. He stated that the upper extremity symptoms had continued and worsened. 

Since a few years after his diabetes diagnosis the Veteran has experienced upper extremity symptoms that clinicians have found to be consistent with neuropathy. With regard to these symptoms VA clinicians have made an assessment of carpal tunnel syndrome. The VA physician who examined the Veteran in 2010 found at least an equivocal likelihood that the neurological symptoms in his upper extremities are a complication of his diabetes. The record thus supports a finding that his upper extremity neurological problems, including carpal tunnel syndrome, are proximately caused by and secondary to his service-connected diabetes. The Board therefore grants service connection for the upper extremity neurological disability.


ORDER

Entitlement to service connection for neurological disability, including carpal tunnel syndrome, of the left and right upper extremities is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


